Title: From George Washington to David Humphreys, 20 June 1786
From: Washington, George
To: Humphreys, David



My dear Humphreys
Mount Vernon 20th June 1786

Your letter from New York (as did the preceeding one from London) came duly to hand, & claim my particular acknowledgments. On your return to America I sincerely congratulate you. I shall rejoice to see you at this place, & expecting it soon, shall add little at this time. The only design of this letter is to assure you, that you will have no occasion for Horses, for mine will always be at your service; & very little for a Servant, as your old acquaintance Will (now fit for little else) can whiten your head, & many idlers about the House can blacken your shoes; but in the latter case I entreat you to be governed wholly by your own inclination & convenience.
Not knowing at what place to direct for you, I send this under cover to Colo. Lee (to whom I have occasion to write)—Mrs Washington & George & his wife join me in every good wish for you & I am ever yr sincere friend and Affe. Hble Servt

Go: Washington

